Case 20-41308             Doc 44   Filed 03/10/20 Entered 03/10/20 14:51:33       Main Document
                                                Pg 1 of 3


                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION


In Re:                                                )
                                                      )
FORESIGHT ENERGY, LP, et al                           )      Case No. 20-41308
                                                      )      Chapter 11
                                                      )
                                                      )
                                   Debtors.           )
                                                      )
                                                      )

                 VERIFIED MOTION OF CHRISTOPHER P. SCHUELLER FOR
                             ADMISSION PRO HAC VICE

          Pursuant to the Local Rules of the United States Bankruptcy Court for the Eastern

District of Missouri, and Rule 12.01(F) of the Local Rules of the United States District Court for

the Eastern District of Missouri, CHRISTOPHER P. SCHUELLER of the firm Buchanan

Ingersoll & Rooney PC, together with Marshall C. Turner of the firm Husch Blackwell LLP, and

move for admission of CHRISTOPHER P. SCHUELLER pro hac vice in the above-captioned

chapter 11 case, and in support thereof state as follows:

          1.       Christopher P. Schueller is an attorney in the law firm of Buchanan Ingersoll &

Rooney PC, One Oxford Centre, 301 Grant Street, 20th Floor, Pittsburgh, Pennsylvania, 15219.

His phone number is 412-562-8800. His email is christopher.schueller@bipc.com.

          2.       Mr. Schueller is a graduate of the Boston College Law School. Mr. Schueller was

admitted to the Bar of the Commonwealth of Pennsylvania in 2004; State of New York in 1994;

and State of Ohio in 2010. He is also admitted to practice before the following Courts:

         Sixth Circuit Court, 7/10/15
         Third Circuit Court, 10/17/05
         Second Circuit Court, 10/18/05
         District Court Northern District New York, 2007
         District Court Central District New York, 2008


DocID: 4849-0538-8215.1
Case 20-41308             Doc 44   Filed 03/10/20 Entered 03/10/20 14:51:33         Main Document
                                                Pg 2 of 3


         District Court ED New York, 2008
         District Court Western District New York, 2007
         District Court Western District Pennsylvania, 5/18/12
         District Court Western District Michigan, 11/24/15
         District Court Central District West Virginia, 10/2012
         District Court Central District Illinois, 5/20/11
         U.S. Bankruptcy Court Northern District New York, 8/3/98

         U.S. Bankruptcy Court Central District New York, 12/19/00
         U.S. Bankruptcy Court Eastern District New York, 10/29/02
         U.S. Bankruptcy Court Western District New York, 8/1/94
         U.S. Bankruptcy Court Northern District Ohio, 1/2012
         U.S. Bankruptcy Court Central District Ohio, 11/9/2015
         U.S. Bankruptcy Court Western District Michigan, 11/24/15

          3.       Mr. Schueller is a member in good standing of all bars of which he is a member

and he is not under suspension or disbarment from any bar.

          4.       Mr. Schueller does not reside in the Eastern District of Missouri, is not regularly

 employed in the Eastern District of Missouri, and is not regularly engaged in the practice of law

in the Eastern District of Missouri.

          5.       Mr. Schueller will represent Huntington National Bank in this matter and co­

 counsel in this matter is Marshall C. Turner, a member in good standing of the Bar for the U.S.

District Court for the Eastern District of Missouri.

          WHEREFORE, CHRISTOPHER P. SCHUELLER attests under penalty of perjury to the

truth and accuracy of the foregoing facts, and respectfully requests that this motion be granted

 and that he be admitted pro hac vice in connection with the above-captioned case, and for such

 other and further relief as is just.




                                                2
DooID: 4849-0538-8215.1
Case 20-41308             Doc 44   Filed 03/10/20 Entered 03/10/20 14:51:33     Main Document
                                                Pg 3 of 3




Dated: March 10, 2020
       Pittsburgh, Pennsylvania
                                               Respectfully submitted,

                                               /s/ Christopher P. Schueller_________
                                               Christopher P. Schueller
                                               Buchanan Ingersoll & Rooney PC
                                               One Oxford Centre
                                               301 Grant Street, 20th Floor
                                               Pittsburgh, Pennsylvania, 15219
                                               Phone: (412) 562-8800
                                               Email: Christopher.schueller@bipc.com

Dated: March 10, 2020
       St. Louis, Missouri
                                               Respectfully submitted,


                                               HUSCH BLACKWELL LLP

                                               By: /s/ Marshall C. Turner__________
                                               Marshall C. Turner, Esq. (#58053MO)
                                               190 Carondelet Plaza, Suite 600
                                               St. Louis, Missouri 63105
                                               Telephone:      (314)480-1768
                                               Facsimile:      (314)480-1505
                                               marshall .turner@,huschblackwell .com

                                               Attorneys for Huntington National Bank


                                     CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Motion was filed on March
10, 2020 and that a true and correct copy of the Motion was served through this Court's CM/ECF
system to all parties receiving notice thereby.



                                               /s/ Marshall C. Turner
                                               Marshall C. Turner




                                               3
DocID: 4849-0538-8215.1
